FILE COPY




                                  No. 07-14-00079-CR

Lamont D. Spencer                           §      From the Criminal District Court 3
 Appellant                                           of Tarrant County
                                            §
v.                                          §      June 27, 2014
The State of Texas                          §      Opinion by Justice Campbell
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated June 27, 2014, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo